Gilbert, J.
It is contended by plaintiffs in error that the facts alleged in the second count of the special presentment do not legally constitute the offense of involuntary manslaughter, because the General Assembly provided by the act of 1816 (Acts 1816, p. 113) special punishment for all offenses growing out of criminal abortions and attempts to perform criminal abortions. The correctness of this contention depends upon whether either of the three sections of the act of 1816 applies to the facts alleged in’ the second count of the special presentment. If that inquiry can be answered in the affirmative, it necessarily follows that the crime of involuntary manslaughter can have no application. If, on the other hand, the facts alleged in the count aforesaid are not covered by the act of 1816, then the law of involuntary manslaughter will apply. The three sections of the act of 1816 now constitute sections 80, 81, and 82 of the Penal Code. Manifestly section 80 has no application, because this section applies to the killing of the unborn child, and not to the killing of the mother. Section 82 has no application, because it does not purport to punish in any instances where death ensues. It remains only, therefore, to determine whether or not section 81 of the Penal Code applies to the facts alleged in said second count of the special presentment. It must be borne in mind that the second count of the special presentment alleges that the killing of the mother was unlawfully done “ without any intention to do so; ” that the mother was at the time “a pregnant woman;” that the accused employed an instrument or instruments to the grand jurors unknown, for the purpose and with the intent to produce the miscarriage of the pregnant female, the same not being necessary to preserve the life of said female, and not having been advised by two physicians to be necessary for that purpose. By the use of the words “pregnant woman” in the presentment, it was me'ant to allege that the foetus had not quickened. I E. C. L. 16, § 10. Section *17681 of the Penal Code, by its own language, applies where a woman is “pregnant with a child.” Under the decisions of this court the expression “ pregnant with a child,” as used in the Penal Code, § 81, means an “unborn child so far developed as to be quick— so far developed as to move or stir in the mother’s womb.” Taylor v. State, 105 Ga. 846; Sullivan v. State, 121 Ga. 183 (2); Barrow v. State, 121 Ga. 187 (5); 1 R. C. L. 76, § 11. As construed by this court in the three cases just cited, section 81 of the Penal Code applies to a different state of facts from that alleged in the second count of the special presentment, because the presentment charges the accused with the killing of a woman pregnant with an unborn child which had not reached the quickened stage. It follows from what has been said that the provisions of the act of the General Assembly of 1876 do not apply to the facts alleged in the second count of the special presentment. Since the act of 1876 does not apply, it necessarily follows that the law of homicide found in the Penal Code does apply. The laws of Georgia are sufficiently comprehensive to punish every case of unlawful homicide, and were at the time of the enactment of the act of 1876. This act removed from the operation of the then existing penal laws of the State only such offenses as were clearly included within its own provisions. The operation of the act will not be extended by implication or doubtful construction, so as to include within its operation other offenses fully covered by the then existing general law. It is unnecessary to discuss the-common law on the subject of criminal abortion. This is a prosecution for the killing of a human being, not the unborn, unquickened foetus. The unlawful killing of a human being has always been murder or manslaughter in this State. The special presentment charges the accused with an unlawful killing, which constitutes either murder or manslaughter, depending upon the special facts alleged in connection therewith. Malice aforethought is not alleged, nor are the distinctive features of voluntary manslaughter alleged. All of the elements, however, of involuntary manslaughter in the commission of an unlawful act are alleged with accuracy. The special presentment in the second count is on its face legal and valid. 1 R. C. L. 78, § 15. See Worthington v. State, 92 Md. 222 (48 Atl. 355, 56 L. R. A. 353, notes, 84 Am. St. R. 506); State v. Power, 24 Wash. 34 (63 Pac. 1112, 63 L. *177R. A. 902, notes). "We are aware that the construction placed upon the act of 1876 results in the possible infliction of inconsistent degrees of punishment in the two classes of cases where the fcetus is quickened and where it is otherwise; but this is a matter for the General Assembly.

All the Justices concur.